Chapman, J.
The facts in these cases are not very clearly stated in the bill of exceptions. The plaintiff appears to have been the lessee of the saw-mill in question, and to have employed one Wiley, who had for many years managed it, to act as his agent. Wiley let it for some years to one Anderson, and in the winter of 1863-1863 let it to Henry Jenkins. The terms of this letting were, that Jenkins was to furnish the labor and certain other things, and have half the earnings, and half the chips, bark and sawdust. Whether he was to collect the earnings and pay half to the plaintiff, or the plaintiff was to collect them and pay half to him, was a matter in dispute; but the jury found specially that Jenkins did not agree that he would not collect them. Jenkins appears to have had charge of the whole business, and it does not appear that any of the customers had notice that the plaintiff had any interest in the matter before the business was closed.
The present actions are brought to recover compensation for sawing done by Jenkins for each of the defendants. Under such a contract as is stated in the bill of exceptions, it is difficult *93to see how the plaintiff can maintain the actions; but no exception is taken on this point. Clearly there is no ground on which it can be contended that the defendants had not a right to contract with Jenkins for sawing, and pay him for the work. The instructions to the jury were sufficiently favorable to the plaintiff on this point.
The evidence that it had been the custom in former years to make payment to those persons who had occupied the mill under contracts with Wiley was not material; but it was not inadmissible. If it had appeared that Jenkins had made a private contract with the plaintiff that he would not collect the bills for sawing, of which contract the defendants were ignorant, the defendants might have been justified in making payment for sawing to the person who had charge of the mill, as they and others had been accustomed to do in former years. But in the absence of any such agreement on the part of Jenkins, his right to re ceive payment would result legally from his contract.
The plaintiff’s counsel requested the presiding judge to inquire of the jury “ whether they found the sums claimed in the defendants’ declarations in set-off, or on payment.” The judge declined to make the inquiry, and his decision is excepted to. It is not unusual, and it is often very convenient, in our system of practice, to make inquiries of the jury in respect to their findings of particular facts. But these inquiries are always made when they render their verdict, and before they separate. After they have rendered it and separated, it would be unsafe to permit such inquiries to be made; for the jurors are no longer under restraint, as to conversing with any person or hearing the' con- \ ersation of any person in regard to the case. The plaintiff’s request was not made till the morning after the jury had rendered their verdict and separated. This was too late. The judge had no discretionary right to make the inquiry at that time, without the consent of both parties.
But we cannot see how the question was material. It is stated that the court ruled that no labor performed for Jenkins, or cash paid or materials furnished to him, could be allowed in set-off; but the same, so far as they had been received and *94allowed by Mm in payment for sawing done, might be considered, in support of the plea of payment. Under this instruction all that was allowed must have been received by him in payment, and the account in set-off was excluded.
The question of what costs the plaintiff is entitled to recover has been argued, but it is not brought here by the bill of exceptions. The case is not here, but merely the questions stated in the bill. But under the instruction above mentioned, it is diffi-, cult to see how any question as to costs can arise.

Exceptions overruled.